Judgment of conviction unanimously affirmed. Memorandum: The verdict of the jury is amply supported by the evidence. We have considered the numerous errors alleged to have been committed upon the trial. We conclude that none of these errors adversely affected the substantial rights of the defendant and we affirm pursuant to the mandate of section 542 of the Code of Criminal Procedure. (Appeal from judgment of Oneida Extraordinary Special and Trial Term convicting defendant of the crimes of conspiracy to obstruct justice, prostitution of women, perjury, second degree, perjury, first degree, and inducing another to commit perjury.) Present—-Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.